IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,709-05


                        IN RE JAMES DWAYNE HOISAGER, Relator


                     ON APPLICATION FOR A WRIT OF MANDAMUS
                                CAUSE NO. CR-32305A
                              FROM MIDLAND COUNTY


       Per curiam.

                                             ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

in Midland County and that Respondent, the Midland County District Clerk, has not timely

forwarded his application to this Court or complied with Article 11.07, § 7 of the Code of Criminal

Procedure.

       We held this application and ordered Respondent to file a response. He responded and stated
                                                                                                    2

that the deadline in Rule of Appellate Procedure 73.4(b)(5) had not expired.1 He failed to say,

however, whether he complied with Article 11.07, § 7 of the Code of Criminal Procedure. Section

7 provides: “When the attorney for the state files an answer, motion, or other pleading relating to an

application for a writ of habeas corpus or the court issues an order relating to an application for a

writ of habeas corpus, the clerk of the court shall mail or deliver to the applicant a copy of the

answer, motion, pleading, or order.” TEX . CODE CRIM . PROC. art. 11.07, § 7. Accordingly,

Respondent shall file a second response. This application for leave to file a writ of mandamus shall

be held in abeyance until Respondent has submitted the appropriate response. His response shall be

submitted within 30 days of the date of this order.



Filed: November 27, 2019
Do not publish




       1
         A district clerk is required to immediately forward an Article 11.07 application to this
Court after a trial court makes findings of fact and conclusions of law. See TEX . CODE CRIM .
PROC. art. 11.07, § 3(d).